In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York City Department of Social Services, which denied petitioner’s application for emergency assistance, the appeal is from so much of a judgment of the Supreme Court, Kings County, entered April 20, 1977, as denied the application. Judgment reversed insofar as appealed from, on the law, without costs or disbursements, and matter remanded to the respondent commissioner for further proceedings not inconsistent herewith. Unless the Department of Social Services can show that petitioner is not in need of the emergency public assistance and care which he is unable to provide for himself, it must furnish him assistance (NY Const, art XVII, § 1; Social Services Law, § 62, subd 1). Furthermore, while the department, in its discretion, may deny emergency assistance for rental arrears and instead rehouse the applicant in other housing accommodations appropriate for his best interests (see Social Services Law, § 303, subd 1, par [m]; 18 NYCRR 352.7 [g] [7]), in the instant case the department has failed to make any showing that such other housing accommodations are available and that rehousing would be appropriate for the petitioner’s best interests. Latham, J. P., Damiani, Cohalan and Hawkins, JJ., concur.